Case 1:20-cv-05268-NGG-RER Document 10-1 Filed 12/07/20 Page 1 of 1 PagelD #: 36

UNITED STATES DISTRICT COURT AFFIDAVIT OF CONSPICUOUS SERVICE
EASTERN DISTRICT OF NEW YORK

 

SUMMONS IN A CIVIL ACTION & COMPLAINT

THE H ROLLER GROUP, LLC
Plaintiff INDEX NUMBER 1:20-CV-05268-NGG-RER

-against - Lawfirm File #: THE H ROLLER GROUP
Client: Weinstein & Weinstein
C & S GLOBAL, INC., CHANA ZAKON, SHIMON
ZAKON & BARRY ROY FEERST
Defendant

 

STEVEN PENA, BEING DULY SWORN DEPOSES AND SAYS AS FOLLOWS:

THAT I AM NOT A PARTY TO THE WITHIN ACTION; AM A LICENSED PROCESS SERVER OVER 18 YEARS
OF AGE AND RESIDE IN KINGS COUNTY, NEW YORK.

DEPONENT WAS UNABLE TO SERVE: CHANA ZAKON BY PERSONAL DELIVERY
AT 1446 44TH STREET BROOKLYN, NY 11219

ON 12/04/2020 AT 09:57 AM DEPONENT SERVED THE ATTACHED SUMMONS IN A CIVIL ACTION &
COMPLAINT

[X] BY AFFIXING ONE TRUE COPY FOR EACH TENANT/OCCUPANT UPON A CONSPICUOUS PART, TO
WIT-THE ENTRANCE DOOR

DEPONENT WAS UNABLE TO FIND A PERSON OF SUITABLE AGE AND DISCRETION WILLING TO RECEIVE

AT THIS TIME OR DURING THE PRIOR ATTEMPTS MADE ON 11/23/2020 AT 08:48 PM AND ON
11/25/2020 AT 02:18 PM

SERVICE ON THE RESPONDENTS WAS COMPLETED ON 12/07/2020 WHEN DEPONENT CAUSED TRUE COPIES
OF THE WITHIN SUMMONS IN A CIVIL ACTION & COMPLAINT TO BE FORWARDED TO THE RESPONDENT
AT THE PREMISES, BY FIRST CLASS MAIL, BY GIVING THE SAME IN POSTPAID PROPERLY ADDRESSED
ENVELOPES STAMPED PERSONAL AND CONFIDENTIAL TO A POSTAL EMPLOYEE AT THE UNITED STATES

POST OFFICE IN THE STATE OF NEW YORK, FOR PROCESSING UNDER THE EXCLUSIVE CARE AND
CUSTODY OF THE UNITED STATES POSTAL SERVICE.

SWORN TO BEFORE ME ON: 12/07/2020

\

Steven Pena - Pro Server License No: 2041748
City Process Servers —\Agency License No: 1470749

 
